Citation Nr: 1760604	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-07 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease (DJD).

2.  Entitlement to an initial compensable rating for hypertension. 

3.  Entitlement to initial compensable ratings for bilateral hallux valgus.

4.  Entitlement to initial compensable ratings for bilateral carpal tunnel syndrome (CTS).

5.  Entitlement to an initial compensable rating for erectile dysfunction (ED).

6.  Entitlement to initial compensable ratings for DJD of the feet with heel spurs.

7.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from February 1992 to March 2011.  His awards include the Southwest Asia Service Medal with Bronze Star.

These matters come before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the issue of entitlement to an increased rating for a left knee disability was the issue that has been certified to the Board.  However, on review of the June 2012 notice of disagreement, the Board is added the remaining increased rating claims for issuance of a Statement of the Case (SOC).  On his June 2012 notice of disagreement, the Veteran indicated that he wanted to appeal the 10 percent rating assigned for his "service-connected disabilities."  The April 2012 rating decision granted the seven issues listed above, and provided noncompensable ratings for all except his left knee disability.  This resulted in a combined 10 percent rating for all of his service-connected disabilities.  Given the wording of his notice of disagreement, and that the succeeding paragraphs listed the other disabilities for which he was noncompensably rated, the Board finds that this notice of disagreement should have been applied to each of the service-connected disabilities.  

The June 2012 notice of disagreement included new claims of service connection for a right knee disability, PTSD, and flat feet.  In September 2012, the RO issued a rating decision that included an attached "important message" which explained how the RO had interpreted the Veteran's June 2012 notice of disagreement.  The RO explained that they were taking the June 2012 statement as an appeal of the issue of an increased rating for his left knee, new claims for service connection, and additional claims for increased ratings for the remaining issues.  The September 2012 rating decision granted service connection for flat feet and PTSD, and denied service connection for a right knee disability.  The September 2012 rating decision additionally denied increased ratings for the remaining issues.  As interpreting the June 2012 notice of disagreement as applying to all of the issues that were service connected in the April 2012 rating decision is more beneficial to the Veteran, the Board is remanding for issuance of a SOC to address these issues. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Left knee

The Veteran was afforded a DBQ examination for all of his claimed disabilities in January 2012.  However, the examination report did not indicate that range of motion testing of the Veteran's service-connected left knee was performed in active motion, passive motion, weight-bearing, and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint, in accordance with the recent decision in Correia.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Accordingly, on remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected left knee disability.  See Correia, 28 Vet. App. at 169-70; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  Although the Veteran's right knee is not service-connected, he has claimed that the right knee is also disabled.  The examiner should provide a statement as to whether it can be considered "undamaged" for the purposes of Correia findings.

All other initial ratings

As stated in the introduction, the Board finds the Veteran's June 2012 notice of disagreement must be applied to his other initial ratings from the April 2012 rating decision.  As a SOC has not been issued by the RO for these issues, the claims must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a knee examination.  The examiner should address the functional impact of the Veteran's left knee disability. 
	
To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's left knee.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  The Veteran's unaffected right knee must also be examined for the various ranges of motion.  The examiner should provide a statement as to whether the Veteran's left knee is "undamaged" or normal.

2.  Issue a statement of the case (SOC) regarding the Veteran's claims of initial compensable ratings for hypertension, bilateral hallux valgus, bilateral CTS, ED, bilateral DJD with heel spurs, and PFB.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.

3.  Readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




